DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Group A (Claims 1-3, 4, and 6-8) in the reply filed on 06/23/2022 is acknowledged.  Claims 1-4 and 6-8 are examined.  Claims 5 and 9-13 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 4, and 6-8 are objected to because of the following informalities:
Claim 1, lines 5-6, change: “the first end of the plurality of vanes and an external shroud linked to the second end of the plurality of vanes,…”
Claim 1, lines 9-12, change: “comprising a first partition [[present]] at [[the]] a junction with the first or second end of the plurality of vanes and a second partition held spaced from the first partition along the radial direction by a three-dimensional structure, wherein the three-dimensional structure includes [[including]] a plurality of cutouts.
Claim 4, lines 1-3, change: “wherein [[the]] a downstream end of the external shroud is formed by [[an]] the at least one annular portion, the first partition of the at least one annular portion being linked to the second end of the plurality of vanes at the trailing edge of said plurality of vanes.”
Claim 6, line 1, change: “comprising a plurality of turbine stator sectors…”
Claim 7, line 1, change: “with [[a]] the turbomachine stator…”
Claim 8, line 1, change: “with [[a]] the turbomachine compressor…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abgrall et al. (U.S. 7,946,811) in view of Marshall et al. (U.S. 9,533,485).
Regarding claim 1, Abgrall et al. discloses a turbine stator sector (50, Fig. 3) comprising a plurality of vanes (24) extending along a radial direction (i.e. vertical direction in Fig. 3) between a first end (A, Fig. 3’ below) and a second end (B, Fig. 3’) and along an axial direction (i.e. horizontal direction in Fig. 3) between a leading edge (26) and a trailing edge (28), said sector further comprising an internal shroud (20) linked to the first end (A, Fig. 3’) of the vanes (24) and an external shroud (52) linked to the second end (B, Fig. 3’) of the vanes,
wherein the turbine stator sector (50) comprises at least one annular portion (outer annular portion 54, Col. 3, lines 45-55 or inner annular portion 20, as shown in Fig. 3) forming all or part of the internal shroud (annular portion 20 forms the internal shroud 20) or of the external shroud (outer annular portion 54 forms the outer shroud 52). 

    PNG
    media_image1.png
    474
    677
    media_image1.png
    Greyscale

Fig. 3’
Abgrall et al. does not specifically disclose wherein said at least one annular portion (54 or 20) comprising a first partition present at the junction with the first (A) or second end (B) of the vanes (24) and a second partition held spaced from the first partition along the radial direction by a three-dimensional structure including a plurality of cutouts.
Marshall et al. teaches of a compressor vane assembly, which is within the same field of endeavor as the claimed invention.  Specifically, Marshall et al. teaches of a compressor vane assembly (26) comprising an inner shroud (30) and an outer shroud (32) wherein each shroud has at least one annular portion (annular surfaces of outer shroud 32 and of inner shroud 30, as shown in Fig. 2A) comprising a first partition (“p1”, Fig. 6’ below) with the first or second end (i.e. inner shroud 30, which is analogous to first end “A” of Abgrall et al. shown in Fig. 3’ above) of the vanes (28) and a second partition (“p2”, Fig. 6’) held spaced from the first partition (“p1”) along the radial direction by a three-dimensional structure (70, 72, Col. 7, lines 60-67, Col. 8, lines 1-20) including a plurality of cutouts (i.e. open cells or voids shown in between the lattice structure, 72, Col. 8, lines 1-20, as shown in Fig. 6).

    PNG
    media_image2.png
    554
    903
    media_image2.png
    Greyscale

Fig. 6’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abgrall et al. in view of Marshall et al. by incorporating the cavities 62 comprising the reinforcing element structures (70, 72) into the inner shroud (20, Abgrall) structure disclosed in Abgrall et al. because the structural reinforcement elements taught in Marshall et al. are load bearing components that structurally support internally the shroud in order for the structure to become lightweight, and therein reduce the weight of the gas turbine engine, rendering the engine more efficient (Col. 8, lines 1-20).  Therein, in combination, Abgrall et al. and Marshall et al. discloses that the inner shroud (20, Abgrall et al.) has a first partition (“p1”) present at the junction with the first end (“A”, Fig. 3’ above) of the vanes (24) disclosed in Abgrall et al. and a second partition (“p2”) spaced by a three-dimensional structure including a plurality of cutouts (as taught by Marshall et al., Fig. 6’).

Regarding claim 2, the combination of Abgrall et al. and Marshall et al. discloses wherein the first partition (p1, Marshall, Fig. 6’) has a thickness (i.e., thickness of partition shown in Fig. 6’), but does not specifically disclose wherein the thickness is less than 1 mm.
However, it appears that the thickness of the first partition (p1, Fig. 6’) disclosed by Marshall et al. would perform equally well with the relative thickness proportions of the first partition as claimed by the Applicant.  The cavity (62) and the reinforcement elements (70, 72) are designed to fulfill the necessary structural requirements of the shroud (i.e., maintaining structural integrity), while maintaining the surrounding shroud structure lightweight (i.e., optimizing/reducing the thickness of the material to reduce weight), as taught in Marshall, Col. 8, lines 1-11.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).
Regarding claim 3, the combination of Abgrall et al. and Marshall et al. discloses wherein the three-dimensional structure (70, 72, Col. 7, lines 60-67, Col. 8, lines 1-20) consists of an array of crosspieces or of cavities (as shown in Fig. 6, the lattice structure 72 consists of an array of crosspieces (horizontal and vertical lattice members shown in Fig. 6) and of cavities (voids or spaces between the lattice members shown in Fig. 6)).
Regarding claim 4, the combination of Abgrall et al. and Marshall et al. discloses wherein the downstream end of the external shroud (Abgrall, 52) is formed by an annular portion (Abgrall, 54, Fig. 3), the first partition of the annular portion being linked to the second end of the vanes at the trailing edge of said vanes (Marshall teaches of a downstream inner shroud configuration with the lattice three-dimensional structure (70, 72) in Fig. 6, with a first partition (“p1”, Fig. 6’).  Marshall further teaches that such configuration is applicable to an outer shroud (32, Col. 9, lines 54-65).  Since Abgrall et al. discloses of an outer shroud (52) with an annular portion (54) linked to the trailing edge (28) of the vane (24, as discussed in the rejection for claim 1 above), in combination with the teachings of Marshall et al., the annular portion (54) is equivalent to the first partition (“p1” taught in Marshall et al., as the configuration taught in Fig. 6’ is applicable to the outer shroud and therein the combination discloses of a downstream external shroud configuration analogous to the teachings of Marshall et al. in Fig. 6)).
Regarding claim 6, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine stator (Abgrall, Fig. 3) comprising a plurality of sectors (Abgrall, Col. 2, lines 55-56, Col. 3, lines 3-11, Col. 3, lines 45-55) according to claim 1 (see claim 1 rejection above).  
Regarding claim 7, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine compressor (Abgrall et al., 10) equipped with a stator according to claim 6 (see claim 6 rejection above).
Regarding claim 8, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine (Abgrall, turbojet or turbofan, Col. 1, lines 5-7) equipped with a compressor according to claim 7 (see claim 7 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/28/2022